     Case 2:10-cr-00280-KJD-GWF Document 264 Filed 01/27/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   UNITED STATES OF AMERICA,                              Case No. 2:10-cr-00280-KJD-GWF
 8                                             Plaintiff,               AMENDED ORDER
 9           v.
10   LINDA MARIE KOT,
11                                           Defendant.
12           Presently before the Court is Defendant’s Motion for Early Termination of Supervised
13    Release (#262). However, Defendant’s five-year term of supervision commenced on February
14    20, 2020. Pursuant to 18 U.S.C. § 3583(e)(1), Kot is not statutorily eligible for consideration of
15    early termination as she has been on supervised release for less than one year. Further, at the
16    time she filed her motion she was not in full compliance due to outstanding conditions of
17    supervision such as monthly reports. There is a presumption in favor of termination after
18    eighteen months of release. Kot has not yet met the qualifications for the presumption. For these
19    reasons, the U.S. Probation Office opposes her motion. For these reasons, the Court denies her
20    motion for early termination.
21           Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Early Termination
22    of Supervised Release (#262) is DENIED;
23           IT IS FURTHER ORDER that the Court’s Order (#263) is VACATED.
24    Dated this 27th day of January 2021.
25
26
27                                                   _____________________________
                                                     Kent J. Dawson
28
                                                     United States District Judge
